ICO,Inc. Announces the Election of Max W. Kloesel to its Board of Directors Houston, Texas, January 24, 2008 - ICO, Inc. (NASDAQ: ICOC) announced today that the Board of Directors elected Max W. Kloesel to the Board of Directors effective January 24, 2008, filling a vacancy on the Board, for a term that will expire at the Company’s 2009 annual meeting of the shareholders. Mr. Kloesel is currently employed as Senior Vice Presidentofthe Company’s Bayshore Industrial subsidiary, and has been employed by Bayshore Industrial in senior management and sales positions since 1983. Mr. Kloesel has 45 years of experience in the polymers industry.Prior to his employment with Bayshore Industrial, Mr. Kloesel held positions at Southwest Chemical Services (now a division of PolyOne Corporation) and the Dow Chemical Company.
